DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Remigy U.S. PGPUB No. 2016/0245732 discloses a grid sample production apparatus for an electron microscope for producing a grid sample in which a liquid is disposed in an appropriate amount in holes of a grid in which a plurality of holes are formed (“Depositing said aqueous liquid through said aperture and onto a second surface of said membrane” [Abstract]), the grid sample production apparatus comprising: a frame A’ in which an internal space (the “cradle” into which supporting device is inserted [0097]) is formed; a grid unit H which is vertically provided on an upper side of the frame A’ (as illustrated in figure 3 and described in paragraph [0097]), provided so as to move up and down (“this cradle A′ can typically be moved/positioned in X, Y, Z, and can also often be rotated about X and/or Y (see the depicted Cartesian coordinate system)” [0097]), and grips a grid S at a lower end (as illustrated in figure 3); a filter unit 25 which is provided to be movable inside the frame (since the cradle A’ moves supporting device H in X, Y, and Z directions) and selectively absorbs the liquid of the grid gripped at one end of the grid unit (“deposition of aqueous liquid on the membrane 25” [0089]). However, Remigny does not disclose that the liquid 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a liquid amount analysis unit which analyzes an illuminance of a diffraction image that appears when a screen unit is irradiated by a laser and determines whether a protein liquid absorbed by a filter unit is disposed in an appropriate amount in holes of a grid.

Regarding dependent claims 2-15; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON L MCCORMACK/Examiner, Art Unit 2881